Citation Nr: 1611578	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-13 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for skin disability, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968, including service in Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is of record.  In October 2013 and September 2015, the Board remanded the claim for further development.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a current skin disability that is related to service, to include his presumed exposure to Agent Orange in Vietnam.  He indicated during his Board hearing that he had skin rashes in service and sought treatment shortly after service.  The Board finds this testimony competent and credible.  The Veteran's representative has also raised the theory that the skin disability may have been aggravated by the Veteran's service-connected diabetes mellitus.

In November 2013, a VA skin examination found that the Veteran had current diagnoses of dermatitis and eczema, but the examiner opined that it was not related to service.  In her rationale, she noted that there were no skin abnormalities on the separation examination or noted by the Veteran at that time.  Because the examiner failed to address the Veteran's credible lay statements regarding having skin rashes in service or to address whether exposure to Agent Orange could have caused the rashes, the Board found this opinion to be inadequate.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).

The issue was remanded in September 2015 to obtain a new VA opinion on this issue.  An addendum opinion was obtained in November 2015 from a dermatologist who wrote that the Veteran's skin condition was less likely than not related to Agent Orange exposure or military service.  The only rationale he provided was that his opinion was "based on the accepted criteria for skin conditions related to Agent Orange" and "based on the chronology of the patient's rash."

The Board finds that that this rationale is inadequate.  The September 2015 remand specifically instructed the examiner to "accept the Veteran's statements that he experienced skin rashes in and since service."  It appears that the November 2015 clinician did not heed this instruction and disregarded the Veteran's lay statements.  The Board notes that the Veteran is a combat veteran who served in the Republic of Vietnam and received the Bronze Star medal.  As a combat veteran, the Veteran's lay statements are presumed to be credible.  See 38 U.S.C.A. § 1154(b) (West 2014).  The Board therefore remands this issue in order to obtain a new, adequate VA medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on the appellant, as a matter of law, the right to compliance with the remand instructions.).

Accordingly, the case is REMANDED for the following action:

1.  Request a medical opinion from an appropriate VA specialist physician other than the dermatologist who provided the November 2015 addendum opinion.  The claims file must be sent to the physician for review.

The physician should address:

(a) whether it is as least as likely as not (50 percent probability or more) that any current skin disability is related to the Veteran's military service, to include his service in Vietnam and his presumed Agent Orange exposure.  The physician must accept the Veteran's statements that he experienced skin rashes in and since service and should not rely on the lack of clinical evidence as a rationale for the opinion.  It is noted that the Veteran is a combat veteran, and his lay statements are presumed to be credible.

(b) whether it is at least as likely as not that the Veteran's current skin disorder was (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by his service-connected diabetes mellitus.  Please explain why or why not.

A complete rationale should accompany any opinion provided.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for skin disability to include as due to Agent Orange exposure.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




